Stephens, J.
“Before an applicant can have obstructions removed from a private way he must show, not only that there has been an uninterrupted use for more than seven years, but that it is not more than fifteen feet wide, that he has kept it open and in repair, and that it is the same fifteen feet originally appropriated.” Collier v. Farr, 81 Ga. 749 (7 S. E. 860). The evidence failing to show that the applicant kept such private way open and in repair, the judge of the superior court should have sustained, on certiorari, the exceptions to the order of the ordinary ordering the defendant to remove obstructions erected by him in the alleged private way. Johnson v. Sams, 136 Ga. 448 (2) (71 S. E. 891).

Judgment reversed.

Broyles, P. J., and Bloodworth, J., concur.